If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       September 2, 2021
               Plaintiff-Appellee,

v                                                                      No. 352328
                                                                       Oakland Circuit Court
CHRISTOPHER JOSEPH BERAK,                                              LC No. 2018-266276-FC

               Defendant-Appellant.


Before: LETICA, P.J., and SERVITTO and M. J. KELLY, JJ.

LETICA, P.J. (concurring).

         I agree with the majority except as to its suggestion that the prosecution was required to
call another witness in place of Deputy Overall’s son to identify Deputy Overall as the peace
officer who was killed. To the contrary, “[t]here is no rule requiring the prosecution to use only
the least prejudicial evidence per se to establish facts at issue.” People v Fisher, 449 Mich 441,
452; 537 NW2d 577 (1995). And a party, including a prosecutor, “ ‘is entitled to hit as hard as he
can above, but not below, the belt.’ ” People v Vasher, 449 Mich 494, 501; 537 NW2d 168 (1995),
quoting State v Rollo, 221 Or 428, 438; 351 P2d 422 (1960). Although the prosecutor’s open-
ended question to the deceased’s adult son about “briefly” describing his father was not laser-
focused on the elements of the charged offenses, there was no objection and defendant has not
shown plain error occurred in light of the trial court’s instruction that the jury not base its decision
on sympathy—an instruction the jury is presumed to have followed. People v Unger, 278 Mich
App 210, 237; 749 NW2d 272 (2008); People v Watson, 245 Mich App 572, 586, 591-592; 629
NW2d 411 (2001). Indeed, it is hardly surprising that a son looks up to his father or that a long-
time public servant like Deputy Overall wanted to help people in their time of need and assist them
with solving their problems. Moreover, the record does not reflect an emotional breakdown or
outburst from Deputy Overall’s son that had the potential to prejudice defendant’s right to a fair
trial. Instead, Deputy Overall’s son’s testimony was brief. It included the admission of an in-life
photograph and relevant testimony that Deputy Overall was on-duty and died from his injuries.
MRE 401; People v Browning, 106 Mich App 516, 523-524; 308 NW2d 264 (1981); People v
Sullivan, 97 Mich App 488, 492; 296 NW2d 81 (1980). It consumed just twelve pages in a trial




                                                  -1-
 that lasted ten days with the parties largely battling over defendant’s intent and premeditation.
How Deputy Overall’s brutal, bloody death played out in real life was certainly compelling, but
the prosecution was not required to sanitize it by calling a less gripping witness than his son to
testify. Fisher, 449 Mich at 452.



                                                            /s/ Anica Letica




                                               -2-